            Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.1 Page 1 of 13
AO 106 (Rev . 04/10) Applicati on for a Search Warrant
                                                                                                                                                           0 f::_f,l(_@_
                                                                                                                                                           ~       I


                                                                                                                          f!~--~ Lli~< :.~c_,
                                          UNITED STATES DISTRICT COUR
                                                                         for the                                            JAN 15 2020
                                                              Southern District of California
                                                                                                                  Ci t. ;,, L.S CiS lR·C i CiJURT
                                                                                                              SOUTH•:R!\I DIS.I RIC I OF CALIFOR NIA
               In the Matter of the Search of                                )                                BY                                     DEPUTY
                                                                                                                                                    :a:
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)
                                                                             )
                                                                             )
                                                                                          Case No.             20M J o1 6
             White Samsung cellular phone
        Seized as FP&F No. 2020565600007701                                  )
                                                                             )
                  ("Target Device #2")
                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or de scribe the
pr.QPerty,, IQ be, searched CJ[ld give its location):
  ::;ee Attacnment A-L

located in the                Southern                  District of              California                 , there is now concealed            (identify the
person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is                (check one or more) :
                ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained .

           The search is related to a violation of:
              Code Section                                                               Offense Description
        Title 8, United States Code §                    Transport Illegal Aliens(a)(1 )(A)(ii) and (v)(II)
        1324

          The application is based on these facts:
         See Attached Affidavit


            ii Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested



                                                                                         ~~--------
              under 18 U.S.C . § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                            Applicant 's signature

                                                                                   Giancarlo Lugo , Border Patrol Agent, U.S . Border Patrol
                                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:              01/15/2020
                                                                                  ~ g,·, , ;gnmw,

City and state: San Diego, California                                             The Honorable Bernard G. Somal, U.S . Magistrate Judge
                                                                                                            Printed name and title
     Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.2 Page 2 of 13




 1
                                           AFFIDAVIT
 2

 3              I, Giancarlo Lugo, being duly sworn, hereby state as follows:

 4                                      INTRODUCTION
              1.   I submit this affidavit in support of an application for warrant(s) to search
 5 II the following electronic device(s):

 6

 7                        Black Motorola cellular phone
                          Seized as FP&F No. 2020565600007701
 8                        ("Target Device # l ")

 9                        White Samsung cellular phone
                          Seized as FP&F No. 2020565600007701
10                        ("Target Device #2")

11

12 11 the ("Target Device(s)"), as further described in Attachment(s) A-1, A-2, and to seize

13 II evidence of crime, specifically, violations of Title 8, United States Code, Section 1324
      (Alien Smuggling), as further described in Attachment B.
14
            2.    The requested warrant(s) relate(s) to the investigation and prosecution of
15 11 Victor Manuel Ii VIRAMONTES for transportation of illegal aliens within the United

16 II States. The Target Device(s) is/are currently in the custody of Department of Homeland
      Security, Customs and Border Protection, United States Border Patrol, San Diego Sector.
17
           3.       The facts set forth in this affidavit are based upon my personal observations,
18 11 my training and experience, and information obtained from various law enforcement

19 II personnel and witnesses, including my review of reports prepared by other law
      enforcement officers and agents. This affidavit is intended to show that there is sufficient
20
                                                  1

21
                  Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.3 Page 3 of 13




        111 probable cause for the requested warrant(s) and does not purport to set forth all of my

        2
            II knowledge of the investigation into this matter.    Dates and times are approximate.
                                             TRAINING AND EXPERIENCE
        3
                       4.     I have been employed by the USBP since 2008, and am currently assigned to
        4
            II the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
        5 II at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal

        6
            II Law    Enforcement Officer within the meaning of Rule 4l(a)(2)(C), Federal Rules of
                 Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I am
        7
            II authorized   by Rule 4l(a) Federal Rules of Criminal Procedure to make applications for
        8 II search and seizure warrants and serve arrest warrants. I have experience and have received

            11
                 training with respect to conducting investigations of immigration and criminal violations
        9
                 of Titles 8, 18, 19, and 21 of the United States Code.
       10
                       5.     My current duties involve the preparation of criminal and administrative cases
       11 II for prosecution, including the use of linking related subjects and information via electronic

       12
            II equipment     and telephones. In the course of my duties, I investigate and prepare for
                 prosecution cases against persons involved in the inducement, transportation, and
       13
            II harboring of illegal aliens into and within the United States; and, the utilization of illegally-
       14 II obtained, counterfeit, altered or genuine immigration documents by illegal aliens to

       15
            II illegally gain entry or remain in the United States.
                       6.     During my tenure as a Border Patrol Agent, I have participated in the
       16
            II investigation of a number of cases involving the smuggling of aliens from Mexico into the
       17 II United States and transportation of illegal aliens within the United States, which have
       lB II resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the
                 indictments of persons for alien smuggling, including drivers, passengers, and guides.
       19
                       7.     Through the course of my training, investigations, and conversations with
       20
                                                             2

       21

'--,
           Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.4 Page 4 of 13




 111 other law enforcement personnel, I have gained a working knowledge of the operational

 2
     IIhabits of alien smugglers and alien transporters, in particular those who attempt to smuggle
          aliens into the United States from Mexico and transport them throughout the Southern
 3
     II District of California.   I am aware that it is a common practice for alien smugglers to work
 4 II in concert with other individuals and to do so by utilizing cellular telephones to maintain
     II communications with co-conspirators and/or illegal aliens in order to further their criminal
 5
          activities. Because they are mobile, the use of cellular telephones permits alien smugglers
 6
     II and   transporters to easily carry out various tasks related to their smuggling activities,
 7 II including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,

 8
     II providing instructions to transporters, guiding aliens to specific pick up locations, warning
          accomplices about law enforcement activity in the area and the status of check-point
 9
     II operations,   and communicating with co-conspirators who guide aliens, coordinate drop off
10 II locations, and/or operate alien stash houses.
                 8.    The smuggling of aliens generates many types of evidence, including, but not
11
          limited to, cellular phone-related evidence such as voicemail messages referring to the
12
     II arrangements     of travel, names, photographs, text messaging (via SMS or other
13 II applications), and phone numbers of co-conspirators and illegal aliens.           For example,
     II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
14
          contact with co-conspirators immediately prior to and/or following the crossing of the
15 II illegal aliens at the border, at which time they receive instructions, including where to pick-

16 II up the illegal aliens for transportation into the United States and where to take the illegal

17
     II aliens   after crossing into the United States. These communications may also include
          locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
ls II telephonic      contact with co-conspirators prior to and following their crossing in order to
19 II make smuggling arrangements, receive instructions, and report their locations after

     11
          crossing.
20
                                                      3

21
       Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.5 Page 5 of 13




 1            9.      Based upon my training, experience, and consultations with law enforcement

 2
     II officers experienced in narcotics trafficking investigations, and all the facts and opinions
      set forth in this affidavit, I know that cellular telephones (including their Subscriber
 3
     II Identity Module   (SIM) card(s)) can and often do contain electronic evidence, including,
4 II for example, phone logs and contacts, voice and text communications, and data, such as

 5
     II emails,    text messages, chats and chat logs from various third-party applications,
      photographs, audio files, videos, and location data. In particular, in my experience and
 6
     II consultation with law enforcement officers experienced in alien smuggling investigations,
 7 II I am aware that individuals engaged in alien smuggling may store photos and videos on

 B JJ their cell phones that reflect or show co-conspirators and associates engaged in alien
      smuggling, as well as images and videos with geo-location data identifying alien smuggling
 9
     II transportation routes, and communications to and from recruiters and organizers.
10            10.      This information can be stored within disks, memory cards, deleted data,

11
     II remnant data, slack space, and temporary or permanent files contained on or in the cellular
      telephone. Specifically, searches of cellular telephones may yield evidence:
12

13            a.      tending to indicate efforts to smuggle aliens from Mexico into the United
                      States;
14

15
              b.      tending to identify accounts, facilities, storage devices, and/or services-such
16                    as email addresses, IP addresses, and phone numbers-used to facilitate alien
                      smuggling and transportation of smuggled aliens;
17

18
              C.      tending to identify co-conspirators, criminal associates, or others involved in
19                    alien smuggling, or transportation of smuggled aliens;

20
                                                    4

21
        Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.6 Page 6 of 13




 1             d.      tending to identify travel to or presence at locations involved in the smuggling,
                       transportation, or harboring of illegal aliens, such as stash houses, load houses,
 2
                       or delivery points;
 3

 4             e.      tending to identify the user of, or persons with control over or access to, the
                       Target Device(s); and/or
 5

 6
                f.     tending to place in context, identify the creator or recipient of, or establish the
 7                     time of creation or receipt of communications, records, or data involved in the
                       activities described above.
 8

 9                                     FACTS SUPPORTING PROBABLE CAUSE

10              11.    On January 11, 2020, Border Patrol Agent L. Zavala was conducting assigned
ll   II duties in the Boulevard Border Patrol Station's area of responsibility.        At approximately
       8:26 AM, Agent Zavala was notified, via service radio, of a citizen's report of six
12
     II individuals hiding behind a house known to Border Patrol agents          as the "Gecko House."
13 II While Agent Zavala was responding to the location, an additional report was broadcasted

14
     II over the radio.   The reporting party stated that there was a white GMC Acadia driving south
       and north passed his property and may have picked up the six individuals. As Agent Zavala
15
     II was   approaching the intersection of Starship Road and Old Highway 80, she noticed a
16 II white GMC Acadia driving north towards her location. Agent Zavala pulled up next to the

17
     II white GMC Acadia in an attempt to speak with the driver.          The driver of the white GMC
       Acadia, later identified as the defendant, Victor Manuel II VIRAMONTES, stopped to talk
18
     II to   Agent Zavala.    This area is located approximately 22.5 miles east of the Tecate,
19 II California Port of Entry and 2.25 miles north of the United States/Mexico International

20
     II Boundary.     VIRAMONTES told Agent Zavala that he was lost and was trying to get to the
                                                       5

21
           Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.7 Page 7 of 13




 111 casino. Agent Zavala told VIRAMONTES to pull off to the side of the road so they could
     \I   continue talking. After VIRAMONTES agreed, Agent Zavala approached the vehicle,
 2
          identified herself as a Border Patrol agent, and conducted an immigration inspection.
 3
     II VIRAMONTES          stated that he is a United States citizen and was traveling from San
 4 II Bernardino, California. While Agent Zavala was questioning VIRAMONTES, she noticed
     II   several individuals lying down in the middle and rear seats attempting to conceal
 5
          themselves.    Border Patrol Agent H. Lucatero arrived on scene and approached the
 6
     11   individuals in the back of the vehicle.
 7              12.     Agent Lucatero identified himself as a Border Patrol agent, and conducted an
 B \I immigration inspection.        All of the individuals in the back, later identified as Hector
          Agustin GONZALEZ-Granados, Gudulia MALDONADO-Prado, Alfredo MONTES DE
 g \I OCA-Beltran, Jose Alberto RANGEL-Baeza, Jose Angel REGALDO-De Leon, and
10 II Gustavo RIZO-Mosqueda, stated that they are citizens of Mexico without immigration
ll   \I   documents allowing them to enter or remain in the United States legally. At approximately
          8 :45 AM, Agent Lucatero placed GONZALEZ, MALDONADO, MONTES DE OCA,
12
     II RANGEL, REGALDO, and RJZO under arrest.            At approximately 8:46 AM, Agent Zavala
13 II placed VIRAMONTES under arrest. VIRAMONTES had two cell phone in his possession

     11
          at the time of arrest. The cell phones (Target Device(s)) were subsequently seized.
14

15
                13.      Defendant Victor Manuel Ii VIRAMONTES was advised of his Miranda
16 II rights. VIRAMONTES stated he understood his rights and was willing to answer questions
ll   \I   without an attorney pr~sent. On January 8, 2020, VIRAMONTES stated that he was
          approached at a hotel in San Bernardino, California by a person who he knows as "Sumo."
lB   II Sumo asked him if he wanted to make some money "driving."         VIRAMONTES agreed to
19 II the proposition, and stated that he was going to be paid $1000 for driving. Sumo placed a

20
     II pin   on a map in VIRAMONTES' phone instructing him where to go. VIRAMONTES
                                                     6

21
          Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.8 Page 8 of 13




 111 stated he was aware that he was close to the border with Mexico, and realized that he was

 2
     II doing something wrong when he saw individuals coming out of the brush on the dirt road.
          Once the individuals were in the car, VIRAMONTES received another call from Sumo
 3 11 telling him to get out of the area. VIRAMONTES stated that he was not aware of the

 4   ii location he was supposed to take the individuals. VIRAMONTES stated that he assumed
     11
          he would be paid upon arriving to meet Sumo.
 5

 6
                14.      Material witnesses Hector Agustin GONZALEZ-Granados, Gudulia
 7 11 MALDONADO-Prado, Alfredo MONTES DE OCA-Beltran, Jose Alberto RANGEL-
 B II Baeza, Jose Angel REGALADO-De Leon, and Gustavo RIZO-Mosqueda stated that they
          are citizens of Mexico without immigration documents allowing them to enter or remain
 9
     II in the United States legally.   GONZALEZ, MALDONADO, RANGEL, REGALADO and
10 II RIZO stated that smuggling arrangements were made and they had agreed to pay between

11
     II $8,000    and $8,500 to be smuggled into the United States.       MONTES DE OCA and
          RANGEL stated they were instructed by the driver to enter the vehicle. When presented
12
     II with a photographic    lineup, GONZALEZ, MONTES DE OCA and RANGEL identified
13 II the defendant, Victor Manuel Ii VIRAMONTES, as the driver of the vehicle in which they
     .. were arrested.
14

15
                                            METHODOLOGY
16
                15.   It is not possible to determine, merely by knowing the cellular telephone's
17
     II make,    model and serial number, the nature and types of services to which the device is
18 II subscribed and the nature of the data stored on the device. Cellular devices today can be

19
     II simple   cellular telephones and text message devices, can include cameras, can serve as
          personal digital assistants and have functions such as calendars and full address books and
20
                                                     7

21
          Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.9 Page 9 of 13




 111 can be mini-computers allowing for electronic mail services, web services and rudimentary

 2
     II word processing. An increasing number of cellular service providers now allow for their
          subscribers to access their device over the internet and remotely destroy all of the data
 3 II contained on the device. For that reason, the device may only be powered in a secure

 411 environment or, if possible, started in "flight mode" which disables access to the network.

 5
     II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
          equivalents and store information in volatile memory within the device or in memory cards
 6
     II inserted into the device. Current technology provides some solutions for acquiring some of
 7 II the data stored in some cellular telephone models using forensic hardware and software.

 8
     II Even if some of the stored information on the device may be acquired forensically, not all
          of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9
     II data acquisition     or that have potentially relevant data stored that is not subject to such
10 II acquisition, the examiner must inspect the device manually and record the process and the
     II results using digital photography. This process is time and labor intensive and may take
11
          weeks or longer.
12
                16.      Following the issuance of this warrant, a case agent familiar with the
13 II investigation will collect the subject cellular telephone and subject it to analysis. All

14
     IIforensic       analysis of the data contained within the telephone and its memory cards will
          employ search protocols directed exclusively to the identification and extraction of data
15   11
          within the scope of this warrant.
16              17.      Based on the foregoing, identifying and extracting data subject to seizure

17
     II pursuant to this warrant may require a range of data analysis techniques, including manual
          review, and, consequently, may take weeks or months. The personnel conducting the
18
     II identification and extraction of data will complete the analysis within 90 days, absent

19 II further application to this court.

20
                                                       8

21
     Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.10 Page 10 of 13




 1                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
            18.    Law enforcement has previously attempted to obtain the evidence sought by
 2
      this warrant through the owners' consent. Consent was not given.
 3
                                            CONCLUSION
 4
             19.     Based on the facts and information set forth above, there is probable cause
 5 II to believe that a search of the Target Device(s) will yield evidence of alien smuggling

 6
     II violation of Title 8, United States Code, Sections 1324.
             20.   Because the Target Device(s) were seized at the time of VIRAMONTES'
 7
     II arrest and have been securely stored since that time, there is probable cause to believe that
 8 II such evidence continues to exist on the Target Device(s). As stated above, I believe that

 9
     II the appropriate date range for this search is from December 12, 2019, through January
      12, 2020.
10
             21.   Accordingly, I request that the Court issue warrants authorizing law
1111 enforcement to search the item(s) described in Attachment(s) A-1, A-2, and seize the items

12
     II listed in Attachment Busing the above-described methodology.
             I swear the foregoing is true and correct to the best of my knowledge and belief.
13

14                                                  C-   \.....---=--=--
                                                                           ~ -
15                                             Giancarlo Lugo
                                               Border Patrol Agent
16
      Subscribed and sworn to before me this       15th day of January, 2020.
17

18     ~
19 II Hon. Bernard G. Skomal
      United States Magistrate Judge
20
                                                   9

21
      Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.11 Page 11 of 13



 1                                         ATTACHMENT A-2

2
                                     PROPERTY TO BE SEARCHED
3

     11
          The following property is to be searched:
4

5    11
      White Samsung Smartphone
   II Seized as FP&F No. 2020565600007701
 6
      ("Target Device #2")
     II
 7
      Target Device is currently in the custody of the Department of Homeland Security,
 8 II Customs and Border Protection, United States Border Patrol, San Diego Sector.

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                      2
             Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.12 Page 12 of 13



                                              ATTACHMENT B
         1
                                            ITEMS TO BE SEIZED
         2

         3           Authorization to search the cellular telephone(s) described in Attachment(s) A-1
              and A-2, includes the search of disks, memory cards, deleted data, remnant data, slack
         4
           II space, and temporary or permanent files contained on or in the cellular telephone(s) for
           II evidence described below. The seizure and search of the cellular telephone(s) shall
         5
              follow the search methodology described in the affidavit submitted in support of the
         6 II warrant(s).

         7
                     The evidence to be seized from the cellular telephone(s) will be electronic
         8 II records, communications, and data such as emails, text messages, chats and chat logs
              from various third-party applications, photographs, audio files, videos, and location
         9 \\ data, for the period of December 12, 2019 through January 12, 2020:

        10
                    a.   tending to indicate efforts to smuggle aliens from Mexico into the United
        11
                         States;
        12

                    b.   tending to identify accounts, facilities, storage devices, and/or services-
        13
                         such as email addresses, IP addresses, and phone numbers-used to
        14               facilitate alien smuggling and transportation of smuggled aliens;

        15
                    C.   tending to identify co-conspirators, criminal associates, or others involved
        16               in alien smuggling, or transportation of smuggled aliens;

        17
                    d.   tending to identify travel to or presence at locations involved in the
        18               smuggling, transportation, or harboring of illegal aliens, such as stash
                         houses, load houses, or delivery points;
        19

        20
                    e.   tending to identify the user of, or persons with control over or access to,
        21               the Target Device(s); and/or
                                                        3




~   .
     Case 3:20-mj-00160-BGS Document 1 Filed 01/15/20 PageID.13 Page 13 of 13




 1
          f.     tending to place in context, identify the creator or recipient of, or establish
 2               the time of creation or receipt of communications, records, or data involved
                 in the activities described above,
 3

 4

 s II which are evidence of violations of Title 8, United States Code, Section 1324.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                 4
